Lawrence, Judge:
The proper value for dutiable purposes of the steel angles and bars covered by the two above-enumerated appeals for a reappraisement is before the court for determination.
The parties hereto have stipulated and agreed that the value or the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Belgium, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is shown in schedule “A,” hereto attached and made a part hereof, for each of the several items of merchandise, and that there was no higher foreign value.
Upon the agreed facts, I find that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), is the proper basis for determining the value of the steel angles and bars in issue, and that such value is as shown on schedule “A,” attached hereto and made a part hereof.
*519Judgment will be entered accordingly.
Schedule “A”
Reap. No. Merchandise Value
237474-A/396 Steel angles %” Hot Rolled Thomas Quality Steel Squares as entered $81,504 per metric ton net packed.
Yi" Hot Rolled Thomas Quality Steel Ronds $81,504 per metric ton net packed.
237475-A/397 Y” Hot Rolled Intermediate Deformed Reinforcing Bars A 305 Thomas Quality $87,254 per metric ton net packed.
%" Hot Rolled Intermediate Deformed Reinforcing Bars A 305 Thomas Quality $85,805 per metric ton net packed.